Appeal by an employer and its insurance carrier from a decision and award of the Workmen’s Compensation Board made upon a finding that an accidental injury to claimant’s foot acted upon a pre-existing vascular condition to cause gangrene which ultimately necessitated a leg amputation. Appellants deny the occurrence of the accident, found to have occurred when a couch which claimant and his son-in-law were carrying slipped from claimant’s grasp and struck his foot. Each of these persons testified to the accident and their credibility was for the board. We find nothing inherently improbable in the evidence as to accident and under the circumstances the board was not bound to reject it because certain hospital records contained no history of trauma. Appellants attack, also, the finding of causal relation. The operating surgeon testified to causation and the board was, of course, entitled to accept his testimony as against that of appellants’ experts. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.